MaRSIíall, J.
The judgment must be affirmed because it does not appear that the trial court was clearly wrong in deciding that whether respondent’s daughter, in driving the automobile, was guilty of negligence proximately contributing to the collision, was a jury question. The fact that she violated the law of the road in attempting to pass the truck load on the wrong side does not conclusively show that she was guilty of contributory negligence unless it clearly appears that her act had a causal connection, in a legal sense, with the accident, in that she ought reasonably to have apprehended that her conduct might probably result in some personal or property injury. That is the effect of Sutton v. Wauwatosa, 29 Wis. 21; Friedrich v. Boulton, 164 Wis. 526, 159 N. W. 803, and other authorities which might be referred to. Under the peculiar circumstances in which she was placed when she attempted to pass the truck load, it does not conclusively appear that she had any reasonable ground to apprehend that there would be any difficulty in passing as *155she attempted to do. As she approached the rear of the truck load, it evidently appeared to her that she could as well or better pass on the right than on the left side of it. Had she tried to pass on the left side and the driver of the team had suddenly turned to his proper position in the street, the iron beams would quite likely have swung to the left and dangerously obstructed her passage. The fact that he failed to change his course in response to her signal, naturally indicated to her that he intended to proceed straight ahead. The way for passage was as clear or more so on the right as on the left. The regular traffic of a much used street was liable to occupy the left side while she observed a string of automobiles pass b.efore her on the right, and without any difficulty. She quite naturally followed suit, not having any expectation that, the driver of the team would, without any signal of his intention to do so, suddenly turn his horses to the left so as to swing the hind end of his load into the region occupied by her machine, especially since he must have observed that automobiles were passing in such region. So, notwithstanding the duty of the driver of the automobile under sec. 1636 — 49b, Stats., under all the circumstances, it seems that the court below reasonably concluded that whether her breach of such duty' constituted negligence having a causal connection, in a legal sense, with the accident was a fair jury question.
By the Court. — The judgment is affirmed.